Citation Nr: 9915347	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-11 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to May 
1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied service connection for 
the cause of the veteran's death.

In a November 1996 letter, the RO notified the appellant that 
it determined that she failed to submit a timely Substantive 
Appeal.  The appellant subsequently perfected an appeal with 
respect to the timeliness issue.  In a May 1998 decision, the 
Board resolved the timeliness of appeal issue in the 
appellant's favor and remanded the claim of entitlement to 
service connection for the cause of the veteran's death for 
additional development.  

In November 1998, the RO returned the claims folder to the 
Board for further appellate consideration.  Thereafter, in a 
decision dated in December 1998, the Board denied service 
connection for the cause of the veteran's death.  A few days 
later, the appellant filed a motion for reconsideration of 
the Board's December 1998 decision.  38 C.F.R. § 20.1000 
(1998).  The appellant asserted, in essence, that she had 
mailed additional, pertinent evidence to the RO in November 
1998, that the RO had failed to forward the evidence to the 
Board, and that, as a result, the record before the Board in 
December 1998 was incomplete.  For that reason, the prior 
decision was vacated in April 1999; the order included a 
notation that a new decision would be entered by the Board as 
if the December 1998 decision had never been issued.

The Board will now proceed with the consideration of this 
case.





FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
June 1993, at age 63, due to sepsis, which was due to or a 
consequence of medullary thyroid cancer.  An autopsy report, 
dated one day subsequent to the veteran's death, confirmed 
the diagnosis of medullary carcinoma of the thyroid, which 
had metastasized to the veteran's liver, bones and pancreas, 
and indicated that the cause of death was respiratory failure 
due to bronchopneumonia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

3.  The veteran did not have bronchopneumonia or medullary 
carcinoma of the thyroid during active duty service, nor did 
he have a malignant tumor of the thyroid within one during 
the presumptive period following his separation from active 
duty.  

4.  Although the veteran served during the Vietnam era, he 
was not diagnosed as having a disorder for which VA has 
established a presumption of service connection, and there is 
otherwise no competent evidence of a nexus between the cause 
of the veteran's death and service.

5.  A disability of service origin did not cause, hasten, or 
substantially or materially contribute to cause the veteran's 
death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.306.  Where a veteran who served 
for 90 days or more during a period of war (or during 
peacetime after December 31, 1946) develops a chronic 
disorder, such a malignant tumor, to a compensable degree 
within a prescribed period after separation from service (one 
year for a malignant tumor), such disease may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 1991); 
38 C.F.R. 3.307, 3.309 (1995).

In addition, in the case of a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e) shall be presumed to have been exposed to 
an herbicide agent, unless affirmative evidence establishes 
that the veteran was not exposed to any such agent during 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Thus, service 
connection may be presumed for residuals of exposure to Agent 
Orange by showing two elements.  First, a veteran must show 
that he served in the Republic of Vietnam during the Vietnam 
War era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  
Secondly, the veteran must be diagnosed with one of the 
specific diseases listed in 38 C.F.R. § 3.309(e).  See Brock 
v. Brown, 10 Vet. App. 155, 162-64 (1997); McCartt v. West, 
12 Vet. App. 164, 168-69 (1999).

A veteran can also establish service connection for residuals 
of exposure to Agent Orange by showing that a current 
disorder is in fact causally linked to such exposure.  See 
Brock; see also Combee v. Brown, 34 F.3d 1039, 1044 (Fed. 
Cir. 1994), citing 38 C.F.R. § 3.303.  See also 38 U.S.C.A. 
§§ 1113(b), 1116.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 U.S.C.A. § 1101, 1112; 
38 C.F.R. § 3.312(a).  To establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

The initial question on appeal, however, that must be 
answered with respect to any claim for VA benefits is whether 
the appellant has presented a well-grounded claim of service 
connection.  In this regard, the appellant has the "burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded;" that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Although the claim 
need not be conclusive, it must be accompanied by supporting 
evidence; an allegation alone is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Where, as here, the 
determinative issue involves medical diagnosis and etiology, 
competent medical evidence to that effect that the claim is 
plausible is required.  Id.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection manifested itself to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 
5 Vet. App. 36, 43 (1993).  

The appellant does not contend, and the evidence does not 
establish, that the veteran had either bronchopneumonia or 
thyroid cancer in service, or that a malignant tumor was 
present to a compensable degree within one year after 
service.  Rather, the appellant contends that the veteran 
died as a result of respiratory failure and lung cancer, and 
that the fatal lung cancer was caused by his exposure to 
herbicides during a period of service in the Republic of 
Vietnam.  

However, the veteran's death certificate shows that he died 
of sepsis that was due to or the consequence of medullary 
thyroid carcinoma.  In addition, a supplementary autopsy 
report, dated in June 1993, indicates that, although the 
veteran had metastatic medullary carcinoma of the thyroid, 
the cause of death was respiratory failure secondary to 
bilateral bronchopneumonia.  The latter report further 
reflects that the veteran also suffered from metastatic 
carcinoma of the liver, bone and pancreas.

VA medical records dated in 1992 indicate that the veteran 
was well until approximately April 1992, when he developed 
hip pain.  Further investigation revealed that he had poorly 
differentiated metastatic carcinoma that affected his liver 
and bone, with the primary site unknown.  By September 1992, 
however, the veteran was diagnosed as having metastatic 
medullary carcinoma of the thyroid with extensive liver and 
bone metastases, i.e., the primary site of the cancer was the 
veteran's thyroid.  

As noted in the introduction to this decision, in November 
1998 the appellant submitted additional evidence in support 
of her claim, which was received at the RO that same month.  
However, because the RO failed to forward the evidence to the 
Board, the record before the Board was incomplete, which 
subsequently led the Board to vacate its December 1998 
decision.  The evidence consists of a duplicate copy of an 
August 1992 VA cytopathology report that reflects that, based 
on an analysis of twelve slides containing tissue from the 
veteran's thyroid, he was diagnosed as having medullary 
carcinoma of the thyroid.  Also submitted was a copy of 
several pages of a September 1992 report from "Committee to 
Review the Health Effects in Vietnam Veterans of Exposure to 
Herbicides" of the National Academy of Sciences (NAS).  

As noted above, a presumption of service connection is 
potentially available for those veterans who served in 
Vietnam during the Vietnam era provided that they also are 
diagnosed with one of the specific diseases listed in 38 
C.F.R. § 3.309(e).  Here, however, notwithstanding the 
appellant's contentions, the evidence does not show that the 
veteran was ever diagnosed as having a respiratory cancer 
(defined as cancer of the lung, bronchus, larynx or trachea), 
to include evidence that the veteran's medullary carcinoma of 
the thyroid metastasized to his lungs, or to his bronchus, 
larynx or trachea.  Neither the veteran's bronchopneumonia 
nor his medullary carcinoma of the thyroid is a disability 
recognized by the Secretary as warranting a presumption of 
service connection.  38 C.F.R. § 3.309(e).  Thus, service 
connection on a presumptive basis is not available.  
Furthermore, the record contains no medical opinion 
establishing a nexus between any incident of service, to 
include Agent Orange exposure, and either cause of the 
veteran's death.

As noted above, the appellant has alleged that the veteran 
had 's cancer was caused by his Agent Orange exposure in 
Vietnam.  Further, she maintains that the veteran's cancer 
eventually involved his lungs, which would warrant service 
connection of the basis of an Agent Orange presumptive 
disease.  The Board is cognizant of the opinion of the 
appellant that Agent Orange exposure caused the veteran's 
death and that the veteran had lung cancer.  As a lay person, 
however, she is not shown to have the expertise to proffer 
medical opinions or diagnoses.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Indeed, as discussed above, there 
is no medical evidence that the veteran's cancer was one of 
those of the respiratory system as listed in the provisions 
of 38 C.F.R § 3.309.  Furthermore, even assuming, arguendo, 
that the veteran's cancer had metastasized to his respiratory 
system, a cancer metastasizing from another primary site does 
not warrant consideration on the basis of presumptive service 
connection due to Agent Orange exposure.  See Darby v. Brown, 
10 Vet. App. 243 (1997).  Moreover, the only medical evidence 
of record on this point directly contradicts the appellant's 
proposition that the veteran had lung cancer.  Rather, the 
evidence shows that he had medullary carcinoma of the thyroid 
that metastasized to his liver, bones and pancreas.  

Finally, with regard to the appellant's submission of an 
excerpt of comments by the NAS, the Board observes that the 
excerpt contains only general statements and can in no way 
serve as a basis to well ground her claim.  See Sacks v. 
West, 11 Vet. App. 314, 317 (1998).  Even assuming, arguendo, 
that those statements were based on preliminary studies that 
suggested a relationship between exposure to Agent Orange and 
the subsequent development of thyroid cancer, the Board 
concludes that the purported findings are inconsistent with 
the Secretary's later action in establishing a presumption of 
service connection for various other disorders as part of the 
list of diseases presumed to be due to Agent Orange exposure, 
but in deciding against including one for cancer of the 
thyroid.  60 Fed. Reg. 5107 (1994).  Indeed, VA has 
determined that a presumption of service-connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not appropriate for any condition that the 
Secretary has not determined that a presumption of service-
connection is warranted.  See Notice, 59 Fed. Reg. 341 
(1994).

In sum, the record simply contains no competent medical 
evidence establishing a nexus between the veteran's fatal 
bronchopneumonia or medullary carcinoma of the thyroid and 
service, to include any Agent Orange exposure therein.  As 
such, there is no medical evidence of record that shows that 
a disability of service origin caused, hastened, or 
substantially or materially contributed to cause the 
veteran's death.  While the appellant may well believe that 
the cause of her husband's death should be service-connected, 
as a lay person without the appropriate medical training or 
expertise, she is not competent to render a probative opinion 
on such a medical matter.  See Espiritu.  Where, as here, the 
determinative issue involves a medical matter, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468; Grottveit, 5 Vet. 
App. at 91, 93 (1993).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 126 
F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put the VA on notice 
that any additional relevant evidence may exist which, if 
obtained, would well-ground the appellant's claim of 
entitlement to service connection.  See McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).

As a final note, the Board recognizes that this issue is 
being disposed of in a manner that differs from that employed 
by the RO, which did not specifically deny the claim as not 
well grounded.  However, the Court has held that when an RO 
does not specifically address the question whether a claim is 
well grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the appellant solely 
from the omission of the well-grounded analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).  Moreover, although the 
RO did not provide the appellant with the legal requirement 
of submitting a well-grounded claim, it did explain that the 
claim was being denied because the evidence did not show a 
relationship between the cause of the veteran's death and 
service.  Thus, the duty to inform the appellant of the 
elements necessary to present a well-grounded claim has been 
met.  See 38 U.S.C.A. § 5103 (West 1991); Robinette v. Brown, 
8 Vet. App. 69, 77-78 (1995).


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for the cause of the veteran's death is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

